Title: From Benjamin Franklin to Jane Mecom, 16 October 1775
From: Franklin, Benjamin
To: Mecom, Jane


  My dear dear sister
Head Quarters, Camp at Cambridge. Oct. 16. 1775.
I arrived here last Night with two other Delegates of the Congress. I suppose we may stay here about a Week. In order to take you home with me, I purpose quitting their Company, purchasing a Carriage and Horses, and calling for you at good Mrs. Greene’s. But let me hear from you in the mean time, and acquaint me with any thing you would have me do or get towards the Convenience of our Journey. My Love to that hospitable Family, whom I hope soon to have the Pleasure of seeing. I am ever Your affectionate Brother 
B Franklin
Mrs. Mecom.
 
Addressed: To / Mrs Mecom / at the honble. Judge Greene’s / Warwick / B Free Franklin
